
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.23


SEVERANCE AGREEMENT


        THIS SEVERANCE AGREEMENT (the "Agreement"), is made and entered into
this 13th day of February, 2004 (the "Effective Date") by and between
Vastera, Inc., a Delaware corporation with its principal place of business at
45025 Aviation Drive, Dulles, VA 20166 ("Vastera" or the "Company"), and Brian
D. Henderson ("Henderson" or the "Employee").


RECITALS


        WHEREAS, Employee has been, and is currently, employed by the Company in
a critical managerial position with the Company;

        WHEREAS, Employee is currently employed by the Company on an at-will
basis; and

        WHEREAS, Employee and the Company each believe it to be in their best
interests to provide Employee with certain severance protections and accelerated
option vesting in certain circumstances


AGREEMENT


        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        1.    Employment.    The Company hereby agrees to continue Employee's
current employment as its Chief Counsel unless terminated earlier in accordance
with provisions contained herein below. The Employee shall be based at the
Company's headquarters in Dulles, Virginia or such other place within a 40-mile
radius thereof, as may be reasonably requested by the Company. The Employee
shall be subject to the supervision of, and shall have such authority as is
delegated to him by, the Chief Executive Officer or the Board of Directors (the
"Board"), as the case may be.

        2.    Effect of Termination.    

        2.2    Termination at the Election of the Company or the Employee for
Good Reason.    

If the Employee's employment is terminated (i) other than for cause (as defined
hereinbelow) by the Company or (ii) by the Employee for good reason (as defined
hereinbelow), the Company shall pay to Employee an aggregate severance amount
equal to 50% of the Employee's annual base salary in effect as of the date of
such termination (i.e., six months' base salary and such amount being referred
to as the "Severance Amount"). At the discretion of the Company, payment of the
Severance Amount may be made in either a single lump sum amount or in periodic
payments consistent with the Company's payroll policies and practices. Payment
of the Severance Amount shall be contingent upon the Employee signing a Release
and Waiver Agreement substantially in the form attached hereto as Exhibit A. In
addition to the Severance Amount, the Company shall provide Employee with full
medical, dental, and vision benefits through the sixth full month following the
date of Employee's termination.

For the purposes of this Section 2.1, termination "for cause" shall be deemed to
exist upon:

(d)the conviction of the Employee of, or the entry of a pleading of guilty or
nolo contendere by the Employee to, any crime involving moral turpitude that may
reasonably adversely reflect on the Company or any felony;

(e)willful misconduct in connection with the Employee's duties or willful
failure to use reasonable effort to perform substantially his responsibilities
in the best interest of the Company (including, without limitation, breach by
the Employee of this Agreement), except in cases involving the mental or
physical incapacity or disability of the Employee; provided however, that the
Company may terminate the Employee's employment

--------------------------------------------------------------------------------

pursuant to this subsection (b) only after the failure by the Employee to
correct or cure, or to commence and continue to pursue the correction or curing
of, such refusals within 30 days after receipt by the Employee of written notice
by the Company of each specific claim of any such misconduct or failure. The
Employee shall have the opportunity to appear before the Board to discuss such
written notice during such 30-day period. "Willful misconduct" and "willful
failure to perform" shall not include actions or inactions on the part of the
Employee that were taken or not taken in good faith by the Employee; and

(f)fraud, material dishonesty, or gross misconduct in connection with the
Company perpetuated by the Employee.

For the purposes of this Section 2.1, "good reason" shall be deemed to exist
when there occurs: (A) a material change in the reporting responsibilities of
the Employee to someone other than the Chief Executive Officer or the Board;
(B) a substantial diminution of the Employee's responsibilities; (C) any
reduction in the Employee's level of compensation without the approval of the
Employee; or (D) a transfer of the Employee's work location for purposes of
performing his duties hereunder to a location that is beyond a 40-mile radius
from the Company's current headquarters location in Dulles, Virginia.

        2.2    Extension of Option Exercise Period; Acceleration of Option
Vesting.    

(a)Notwithstanding anything to the contrary contained in the exercise provisions
of any of Employee's existing agreements governing the granting and exercising
of options to purchase shares of the Company's Common Stock, irrespective of
whether such options are incentive stock options ("ISO"s) or nonstatutory stock
options ("Nonquals") or any such agreements executed by the Employee and the
Company subsequent to the Effective Date, the Company agrees that Employee shall
have six months from the Employee's termination date in which to exercise all
options that are vested as of the date upon which Employee's employment was
terminated, subject to any trading window requirements or other restrictions
imposed under the Company's insider trading policy. This subsection 2.2(a)
hereby (i) amends and shall be deemed an amendment to the exercise provisions of
each and every existing agreement of Employee's governing the granting and
exercising of options (both ISO and Nonqual) and (ii) unless this Agreement is
amended to the contrary, is deemed incorporated by reference into any agreement
between the Employee and the Company governing the granting and exercising of
options (both ISO and Nonqual) executed subsequent to the date hereof, as though
such provision were restated therein in their entirety.

(b)Notwithstanding anything to the contrary contained in the exercise provisions
of any of Employee's existing agreements governing the granting and exercising
of ISOs and Nonquals or any such agreements executed by the Employee and the
Company subsequent to the Effective Date, if during the period of time during
which Employee is employed by the Company a Change of Control Event (as defined
below) occurs, 100% of the unvested portion of all options held by Employee as
of the date of Change of Control Event shall be deemed vested and Employee shall
be entitled to exercise such options during the time period described in
subsection 2.2(a). For purposes of this section 2.2(b) a "Change of Control
Event" shall be deemed to exist if there occurs either:

(v)a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company's outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction, or

2

--------------------------------------------------------------------------------

(vi)the sale, transfer or other disposition of all or substantially all of the
Company's assets in complete liquidation or dissolution of the Company.

        3.    Gross Up for Tax Treatment.    The Company agrees that if

(c)because of the operation of any of the provisions of this Agreement, the
payments to be made to Employee and the acceleration of option vesting hereunder
are deemed "golden parachute payments" under the Internal Revenue Code of 1984,
as amended, and

(d)Employee is obligated to pay an excise tax associated with such golden
parachute payments,

the Company shall reimburse the Employee in full for both (i) the amount of any
such excise tax owed upon such golden parachute payments and (ii) any excise or
ordinary income taxes owed in connection with the payment of the amount
described in the preceding clause (i) (such payments being referred to as the
"gross up amounts").

        4.    Entire Agreement.    This Agreement and the exhibits hereto
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

        5.    Amendment.    This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.

        6.    Governing Law.    This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the Commonwealth of Virginia.

        7.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.

        9.    Waiver of Jury Trial.    The parties agree that they have waived
their right to a jury trial with respect to any controversy, claim, or dispute
arising out of or relating to this Agreement, or the breach thereof, or arising
out of or relating to the employment of the Employee, or the termination
thereof, including any claims under federal, state, or local law, and that any
such controversy, claim, or dispute shall be heard and adjudicated in the state
courts of the Commonwealth of Virginia, in Fairfax County.

{Signatures on following page.}

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Severance
Agreement as of the day and year set forth above.

VASTERA, INC.

By:                                                                           
        Timothy A. Davenport
        President and CEO

By:                                                                           
        Maria Henry
        Chief Financial Officer

EMPLOYEE

                                                                         
Brian D. Henderson

4

--------------------------------------------------------------------------------



QuickLinks


SEVERANCE AGREEMENT
RECITALS
AGREEMENT
